McKAY, Circuit Judge,
dissenting:
Had I been the Interior Board of Land Appeals (IBLA), I would have weighed the facts largely as the majority has done. Because our commission does not give us the weighing function, we are not at liberty to do what the majority has done. For that reason I must respectfully dissent.
While I agree with the majority that 43 U.S.C. § 1746 provides statutory authority to reform the deed at issue, I believe that the majority has clearly undervalued the facts and judgments the IBLA relied on and overvalued its own view of the facts. The trial court’s summary of the facts which support the IBLA’s discretionary decision adequately demonstrates my point. I set it out here in haec verba, omitting only two introductory paragraphs and the judgment paragraph:
“The Wind River Indian Reservation, encompassing over 2,000,000 acres in west central Wyoming, was established by treaty between the United States and the Eastern Band of the Shoshone Indians, represented by Chief Washakie and others, on July 3, 1868 at Fort Bridger, Utah Territory. Amidst hopes for peace between the Indians and the whites following an especially violent time in our nation’s history, the United States gave back to the Indians in the form of reservations acreage which at best represents a mere fraction of the lands once populated by the Indians. Since the 1868 treaty, the Arapahoes have shared the reservation with the Shoshones. See Shoshone Tribe of Indians v. United States, 299 U.S. 476 [57 S.Ct. 244, 81 L.Ed. 360] (1937).
“By the turn of the century, the Shoshone and Arapahoe Indians ceded a portion of the Wind River Indian Reservation to the United States as evidenced by an act of Congress. See Pub.L. 58-185, March 3, 1905, 33 Stat. 1016. On July 2, 1910, certain of the reservation lands were withdrawn by executive order and reserved for water power sites. Plaintiff’s Exhs. 59, 60. Included in the withdrawal and reservation was a tract described as Section 28, T. 6N., R. 6E., Wind River Meridian (W.R.M.) — the tract which contains the lands at issue at the administrative level and here. Plaintiff’s Exh. 59, p. 3. On November 12, 1927, a survey plat for the above-described township was approved and apparently filed on October 5, 1928. Plaintiff’s Exhs. 9, 62. Before the year was out, the lands shown in the survey plat were opened to homestead entry.
“On December 9, 1929, one Byron H. Smith filed a petition for designation of the NE¼SE¼ of Section 28, T. 6N., R. 6E., W.R.M. as stock raising lands, along with an application, serialized by the Cheyenne land office as 050733, for entry onto that parcel. Plaintiff’s Exhs. 42, 43. Smith’s petition was denied with the explanation that the land was not subject to homestead entry under the Act of March 3, 1905. On December 15, 1929, Smith appealed the denial and eventually prevailed. Plaintiff’s Exhs. 45, 50.
“On July 9, 1930 Smith filed a supplemental homestead entry application C-050733 for the NE¼SE¼ set out above. Later, he filed a petition/application C-051835 for stock raising homestead entry onto lots 4 and 5 (see appendix) of Section 28, T. 6N., R. 6E., W.R.M., which lots adjoin the NE¼SE¼. See A.R. Part 2. On August 29, 1930, lots 4 and 5, previously withdrawn for power sites, were restored to entry pursuant to section 24 of the Federal Power Act (FPA), as amended, 16 U.S.C. § 818 (1982). Plaintiff’s Exh. 58. By October 4, 1930, Smith had filed for designation of lots 4 and 5 as stock raising homestead lands. Plaintiff's Exh. 34. Smith filed a final proof for entries C-050733 and C-051835 on September 3, 1935, listing the improvements made to these
*719lands, to-wit: a house, double garage, and other buildings on the NE¼SE¼, a house, garage, and cellar on lot 4, and a fenced garden on lot 5. Plaintiffs Exh. 35 at 1112(a). In November 1936, Smith received patents for lots 4 and 5 and the NE¼SE¼. Plaintiffs Exhs. 31, 32. In 1942, all undis-posed ceded land east of the Big Horn River (Wind River) and within Section 28, T. 6N., R. 6E. became tribal land.
“Plaintiff Foust entered the picture on June 19, 1963 when he and his now deceased wife received title to lots 4 and 5 and the NE¼SE¼ by warranty deed from Smith’s widow. Plaintiff’s Exh. 7. The Fousts, in turn, conveyed a part of lot 4 to Erwin and Donna Roberts by warranty deed on May 4, 1979. Plaintiff's Exh. 78.
“Problems began to arise shortly after Foust obtained the lands. The Bureau of Indian Affairs (BIA), in 1968 or 1969, suspected that Foust’s home and the other improvements were located on tribal lands and asked that the BLM perform an official survey. Between October and November 1979, a resurvey of the subject plat was undertaken resulting in the redesignation of the SW¼NE¼ of Section 28, T. 6N., R. 6E., W.R.M. as lots 9, 10, 11, and 12. The resurvey revealed that the house and other buildings Smith had built and indicated as being on the NE¼SE¼ were, in actuality, located within the SW¼NE¼ on lot 11.1 Various options to remedy the trespass were advanced by Foust and the Government, including such proposals as exchanges of land, payments of past rentals, and entering into a lessor-lessee arrangement with the tribes. None were deemed acceptable. So the Fousts applied to the BLM for a patent correction on May 3, 1982 whereby lot 5 would be deeded back to the United States in exchange for lots 9, 11, and 12, a quantitatively similar transaction. A.R. Part 3. (Plaintiff’s Exh. 20). The tribes subsequently sought declaratory relief in this Court to nullify the patents, an action which was later dismissed in order to enable patent correction proceedings to continue at the administrative level. See Plaintiff’s Exhs. 2, 3.
“On December 30, 1985, the BLM issued a decision approving Foust’s application for correction. A.R. Part 4 (Plaintiff’s Exh. 28). The tribes appealed and obtained a reversal from the IBLA in a lengthy decision authored by Administrative Law Judge (AU) Franklin Arness. Plaintiff’s Exh. 1. Foust now appeals the IBLA decision to this Court, contending that the agency action was arbitrary and capricious.
“Under the Administrative Procedure Act (APA), 5 U.S.C. § 500 et seq., the scope of judicial review of final agency action is a very deferential one whereby a reviewing court can set aside agency action which is found to be 'arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law_’ 5 U.S.C. § 706(2)(A) (1982). See also Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402 [91 S.Ct. 814, 28 L.Ed.2d 136] (1971) and Edwards v. Califano, 619 F.2d 865 (10th Cir.1980). This narrow standard of review requires the Court to ascertain whether the agency based its decision on relevant factors or whether it made a clear error of judgment. Bowman Transportation, Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. 281 [95 S.Ct. 438, 42 L.Ed.2d 447] (1974), reh’g denied, 420 U.S. 956 [95 S.Ct. 1340, 43 L.Ed.2d 433] (1975).
“A reviewing court may also set aside an agency decision it finds to be unsupported by substantial evidence in the record. 5 U.S.C. § 706(2)(E) (1982). Substantial evidence means ' “more than a mere scintilla” ’; it is ‘ “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” ’ Richardson v. Perales, 402 U.S. 389, 401 [91 S.Ct. 1420, 1427, 28 L.Ed.2d 842] (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 [59 S.Ct. 206, 83 L.Ed. 126] (1938)). While it is permissible for a court to engage in substantial inquiry into the facts, absent clear error, it must be wary to substitute its judgment for that of an expert *720agency. Independent Meat Packers Ass’n v. Butz, 526 F.2d 228, 238 (8th Cir.1975), cert. denied, 424 U.S. 966 (1976). See also FCC v. National Citizens Committee for Broadcasting, 436 U.S. 775 [98 S.Ct. 2096, 56 L.Ed.2d 697] (1978) and New Mexico Environmental Imp. Div. v. Thomas, 789 F.2d 825, 835 (10th Cir.1986).
“Section 316 of the Federal Land Policy and Management Act (FLPMA), 43 U.S.C. § 1746, gives the Secretary of the Interior (Secretary) the authority, in permissive terms, to ‘correct patents or documents of conveyance ... relating to the disposal of public lands where necessary in order to eliminate errors.’ A further regulatory provision explains the errors subject to correction:
‘Error’ means the inclusion of erroneous descriptions, terms, conditions, covenants, reservations, provisions and names or the omission of requisite descriptions, terms, conditions, covenants, reservations, provisions and names either in their entirety or in part, in a patent or document of conveyance as a result of factual error. This term is limited to mistakes of fact and not of law. ”
43 C.F.R. § 1865.0-5(b) (1988) (emphasis added).
“Although the BLM found that circumstances warranted a patent correction, the IBLA was not so easily convinced. It found that Foust had not, and indeed could not, show that the patents in question suffered from a mistake of fact. The IBLA reviewed Smith’s petitions and applications for the NEVíSEVí and lots 4 and 5 and the descriptions he gave for these lands and concluded that Smith’s descriptions fit the lands contained in his patents. They could not have referred to what is now lot 11, colloquially known as the ‘draw,’ since this small parcel is the only area within Section 28 flat enough to support a homestead.
“Another inconsistency militating against a factual mistake, in the view of the IBLA, came from a statement of Foust to the effect that Smith intended to build his homestead on lot 5. Such a statement, the IBLA found, was simply incongruous to Smith’s own written submissions describing the house and other improvements as being situated on the NE¼SE¼, not on lot 5. With that the case, the relative locations of the SW¼NE¼, which contains lots 9, 11, and 12, and the NE¼SE¼, touching as they do at one corner and not sharing any common boundaries made it that much more unlikely, as far as the IBLA panel was concerned, that a mistaken description was involved.
“Then came the area of land in which lot 11 is located, the SW¼NE¼. As the IBLA observed, the SW¼NE¼ was withdrawn from entry for power site purposes during all pertinent periods and remained so until its restoration to tribal ownership in 1942. Had Smith applied for entry onto what is now lot 11, the IBLA points out, no patent would have issued for this reason.2 This fact alone, in the words of AU Arness, ‘negates entirely the possibility that a mistake was made in the description of the patented land.’ Shoshone and Arapahoe Tribes, 102 IBLA at 256, 268 (May 23, 1988) (footnote omitted).
“With the law against Foust, the IBLA turned to a consideration of the equities. It concluded that equity was not on Foust’s side because he did not exercise due diligence in verifying the correctness of the property being conveyed to him. When Foust was in the process of acquiring the lands, he asked about a survey and apparently was told that no reliable survey was available given the terrain. This, according to the IBLA, should have alerted Foust that problems with description might be present. Influential to the IBLA was the fact that a BIA range conservationist had discovered the trespass after an aerial overview as early as 1968, an event which led to a dependent resurvey in 1980 after a somewhat unusual delay in notifying the tribes of the suspected trespass. Any argument that discovery of the trespass was impossible prior to this resurvey was dis*721counted by the IBLA. In the words of AU Arness:
Both the 1928 homestead opening and powersite withdrawal were described by reference to the 1928 survey, which was available both to Smith and Foust. The 1928 survey shows the lots and quarter quarters of sec. 28 and the general topography of the land. The 1928 survey also shows the draw where Smith built, and it shows that the draw was not within the land patented to Smith, but that it was located instead within the powersite withdrawal in the SW¼NE¼. The BIA range conservationist who detected the trespass did not need to leave his office to see that there was a trespass.
102 IBLA at 271 (emphasis added).
“On appeal, Foust maintains that the IBLA misapplied the law by ignoring the corrective mechanism of the FLPMA. Plaintiffs basic argument revolves around the FPA, 16 U.S.C. § 818, which provides for entry onto withdrawn lands upon a determination of the Federal Power Commission (FPC) that the value of the reserved lands for powersite purposes will not be diminished if location is permitted. Under § 818, the Secretary is given no alternative but to open lands so determined to entry under any terms imposed by the FPC. Plaintiff treats this process as a mere formality, arguing that had Smith filed an application for entry onto lot 11, the § 818 determination would have been made as a matter of course as evidenced by the many similar determinations the FPC has made for other homesteaders in the region. Moreover, to allow a decision regarding an application for patent correction to turn upon the availability for entry of the land sought to be included at the time such entry was made, as the IBLA did, especially when placed in the light of § 1746, amended as it was to exclude previous language requiring consideration of the status of the land, is clearly erroneous insists Foust.
“Plaintiff maintains that Smith mistakenly described the land upon which he built his home and other buildings. Anyone who looks at the lay of the land, says Foust, will see that lot 11 is the only parcel in close proximity to the patented lands which is unencumbered by rocky, mountainous terrain and cliffs and thus suitable for building purposes. As further support for the mistake theory, Foust points to: (1) sworn statements of subscribing witnesses who live and have grown up in the canyon, relating their beliefs that Smith’s improvements were on lots 4 and 5; (2) an abstract of title, given to Foust, wherein the Smith improvements are described as being on lots 4 and 5; (3) BLM and General Land Office worksheets showing the improvements as being on lots 4 and 5; and (4) the warranty deed to Foust as well as his affidavit to the effect that Smith’s widow told him the improvements were located on lot 5.
“Aside from all this, the plaintiff argues that the equities are with him. According to Foust, who has lived on the disputed lot for over 25 years, the only reason the tribes are pursuing what will amount to an ejectment action if they prevail, is out of vindictiveness for Foust’s sale of a portion of lot 4 to a non-Indian who offered a higher price than the tribes did. This bad faith theory, believes Foust, is supported by the fact that no other entrymen on lands which were subject to the powersite reservation in the canyon area have had their claims challenged by the tribes.
“The United States and the tribes rely on the 1942 restoration order which gave back to the Indians all lands opened under the 1905 Act and undisposed of. This included the SW¼NE¼ — lots 9, 11, and 12. So, if Smith had described lot 11 in his application, a patent would have been denied. More than twenty years after this restoration, Foust purchased the Smith property. Had plaintiff exercised due diligence in ascertaining the propriety of the conveyance, urge these parties, the discrepancy would have been readily discovered.
“As for plaintiff’s mistake theory, the United States and the tribes simply point to statements of Smith which describe the subject improvements as being on the NE¼SE¼. Other indicia negating this theory include Smith’s descriptions of the pat*722ented lands as ‘rough,’ ‘rocky,’ ‘very hilly,’ and ‘very mountainous’ as well as the stockraising designation he sought for lots .4 and 5 when, according to a range conservationist, section 28 contains very little grass and no access to suitable open range land in other sections. Rather, the tribes allege, Smith built on lot 11 when he saw the desirability of the land for a scenic home.
“The tribes remind the Court that the equities are not with the plaintiff, principally because he failed to exercise reasonable diligence before purchasing from Smith’s widow. Foust could have easily performed the necessary verification but chose not to. Other relevant equity considerations advanced by the Indians include length of residence on the land and expenditures to acquire and improve it, factors which would weigh heavily in favor of the original patentee Smith or his heirs but not an arms-length transferee like plaintiff.
“The United States holds tribal lands in trust for the Indians. Poafpybitty v. Skelly Oil Co., 390 U.S. 365, 368 [88 S.Ct. 982, 983-84, 19 L.Ed.2d 1238] (1968). See also Manygoats v. Kleppe, 558 F.2d 556, 557 (10th Cir.1977). The BIA is charged with carrying out this trust obligation. Poafpy-bitty, 390 U.S. at 374 [88 S.Ct. at 986], So strong is our commitment to protect Indian lands that whenever a dispute develops between a white person and an Indian over lands where an Indian presumption of title has been established, it is the white person who shoulders the burden of persuasion and the burden of producing evidence to the contrary. 25 U.S.C. § 194. See also Wilson v. Omaha Indian Tribe, 442 U.S. 653, 669 [99 S.Ct. 2529, 2538-39, 61 L.Ed.2d 153] (1979). Such provision was seen as a means of preventing non-Indian squatters from setting up residence on tribal lands. Id. at 667 [99 S.Ct. at 2537-38].
“Whether or not Smith was a squatter is left for history. All that can be said is that Smith received patents to certain lands. A government patent is the most accredited type of conveyance known to the law. United States v. Cherokee Nation, 474 F.2d 628, 634 n. 16 (Ct.Cl.1978). Only the lands set forth in a patent pass to an entryman; nothing passes by implication. Walton v. United States, 415 F.2d 121, 123 (10th Cir.1969). As set out above, Smith received patents for lots 4, 5, and the NE¼SE¼ — nothing more, nothing less. Yet he built a home and other improvements on land not designated in the patent — land withdrawn from entry at the time and later tribal land, not public land.
“Notwithstanding this, plaintiff, as Smith’s successor-in-interest, asks this Court to allow the patents to be corrected, giving him rights to a parcel of land which Smith, as the original patentee, had no right to in the first place not only because of its absence in the patent documents but also by virtue of the reserved status of the SW¼NE¼ at the time of Smith’s entry. Foust’s argument to the effect that the IBLA misapplied § 1746 of the FLPMA is for naught. Likewise, the after-the-fact justification for Smith’s intrusion, namely that had he applied for entry onto the then withdrawn SWVíNEVí, the application would have been granted as a matter of routine following the § 818 determination is unpersuasive. The fact of the matter remains that Smith never made any inroads in that direction but, more importantly, no evidence before this Court supports plaintiff’s assertion regarding the frequency with which applications for entry onto withdrawn lands are approved. Moreover, approval of applications for entry under § 818 are not as quick as plaintiff would seem to suggest. Under § 818, following the notice of determination of no injury, the Secretary is required to give the governor of the state within which the lands sought to be entered are located ninety days from the date of such notice to determine whether the land should be reserved to the state rather than approved for entry by a private person. At any rate, “[a] patent cannot convey what has been reserved by law.” Leo Sheep Co. v. United States, 570 F.2d 881, 888 (10th Cir.1977), rev’d on other grounds, 440 U.S. 668 [99 S.Ct. 1403, 59 L.Ed.2d 677] (1979).
“Admittedly, plaintiff’s point regarding the difference between § 1746 of the FLPMA and its predecessor, primarily *723from the standpoint of the excision of language where the decision on whether to approve a request for a patent correction turned on the availability of the land sought to be included for entry, deserves closer attention. Although the legislative history is silent as to why the prior language was deleted, the 1976 amendments to the FLPMA were a response to calls for the modernization of the nation’s public land laws, many of which were regarded as obsolete. 1976 U.S.Code Cong. & Admin.News 6175. While on-the-record clarification by Congress would have been helpful to disposition of this issue, the lack of such elaboration is not fatal because any ambiguity in a statute is interpreted in favor of the Indians whenever Indian treaty rights or nontreaty matters involving Indians are at stake. Equal Employment Opportunity Commission v. Cherokee Nation, 871 F.2d 937, 939 (10th Cir.1989). The Court views the deletion of the entry language from § 1746 as part of a concerted effort to simplify public land administration while retaining the basic precepts of public land law.
“Were the Court to sanction plaintiffs interpretation of § 1746, the question of availability of entry would become irrelevant, conceivably threatening all lands in the public domain. Such wholesale exploitation of the purposes behind the public land laws and, more particularly, the trust status of Indian lands was not intended by Congress.
“Foust cannot be regarded as a bona fide purchaser under the circumstances of this case. When told that no reliable survey of the area was available, a reasonable person would have exercised diligence in attempting to ascertain the propriety of his purchase. As shown above, the pertinent materials which would have disclosed the defect in the conveyance were available at the time of and before Foust’s purchase, but he chose not to pursue the matter.
“His reliance on a prior IBLA decision, Mantle Ranch Corp., 47 IBLA 17 (April 11, 1980), as supportive of a patent correction is misplaced; for, in that case, the successors-in-interest were heirs to the original patentee who mistakenly described the lands entered. All concerned agencies expressed their approval of the correction sought. The IBLA described the equities thus:
Not only has the land been occupied and claimed since 1919, the tract in sec. 17 has actually been the site of the family home for more than 40 years and is the place where Tim Mantle, the present occupant, was born. The heirs of Charles Mantle are entitled to what their father and husband actually earned by his compliance with the homestead law.”
Id. at 38. No such circumstance exists here.3 Foust is merely an arms-length transferee whose equitable interest, if existent, is minimal.
“Of particular importance, the BIA, as executor of the trust responsibility to the tribes, opposes the patent correction sought by Foust, as shown in the following excerpt from the IBLA decision:
‘Please be advised that the Bureau of Indian Affairs opposes the application to correct Mr. Foust’s homestead patent. Based on the facts of this case, it is our opinion that a correction of the patent would be detrimental to the Shoshone and Arapahoe Tribes. Further, it is not clear that an error of the description was made.’ ”
Shoshone and Arapahoe Tribes, 102 IBLA at 274 (quoting Memorandum dated June 16, 1983 from BIA Director to BLM).
“In sum, an extensive review of the administrative record compiled in this matter convinces the Court that the IBLA decision is not arbitrary and capricious but, rather, is supported by substantial evidence and is in conformity with the law. Unlike the BLM, the IBLA carefully considered all relevant issues and correctly applied equitable and legal principles to the facts before it.
“The mistake theory plaintiff propounds is simply unsupportable. So many facts *724and circumstances surrounding Smith and his applications exist, only some of which have been addressed above, that a conclusion of mistaken description would stretch the benefit of the doubt to its breaking point. As can be seen from the appendix which accompanies this decision, the relative proximities of the NE¼SE¼ (where Smith indicated he built his house and other buildings), lot 5 (where others say Smith built his house but Smith says he only had a garden fence), and lot 11 (where Smith actually built his house and other buildings) are such that it was not reasonably likely for Smith to have mistakenly built on lot 11 in the SW¼NE¼.
“As for Foust, he owed a duty, as a purchaser of real property, to exercise that diligence any reasonable person would have exercised to verify the identity of the lands he was purchasing prior to accepting the conveyance. Instead, he remained indifferent and took his chances. Now comes the time to pay the price for that indifference.”
Foust v. Lujan, No. C88-235-K (D.Wyo. Nov. 15, 1989).
I add only these two observations. The reason for the grossly erroneous description by the original entryman who was otherwise so fulsome in description seems patent: the correct quarter section description would not have been open to entry. Finally, to argue that the tribe has presented no evidence of a difference in land values is refuted by the court’s own earlier recitation of why the original entryman chose the site in issue.
I would affirm.

. Foust disputes this, regarding the withdrawal status of the SW¼NE¼ as a minor impediment which, upon application for entry, would have been removed as a matter of routine. As explained in greater detail below, this position is entirely unpersuasive.


. Mantle, unlike Smith, enlisted the help of a surveyor to draw the application and relied upon him to describe the lands correctly. Mantle Ranch Corp., 47 IBLA at 21.